Citation Nr: 1208424	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a sprained left ankle. 

2. Entitlement to service connection for a right knee disability, to include as secondary to residuals of a sprained left ankle. 

3. Entitlement to service connection for a low back disability, to include as secondary to residuals of a sprained ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to March 1950. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Waco, Texas.  The Board remanded this case in August 2009 and September 2010.  It returns now for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in adjudicating the Veteran's case; however, further remand is necessary to ensure compliance with the Board's prior remand instructions.

This remand is necessary due to lack of compliance with the actions specified in the Board's August 2009 and September 2010 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In those remands, the Board directed that VA afford the Veteran an examination with regard to the issues on appeal.  The Board required an expert opinion as to the etiology of any current relevant disorder.  In doing so the Board directed the examiner to carefully consider the Veteran's reports, as related in written statements, and the statements of his siblings as related in letters dated September 28, 2004, October 20, 2004, and September 27, 2004. 

The Veteran was seen for a December 2009 VA examination following the August 2009 remand.  His claims file was sent for a supplemental opinion from the examiner at the December 2009 VA examination following the September 2010 remand.  The opinion was provided in April 2011.  

In both reports, the examiner provided extensive reference to statements found in treatment notes without reference to the lay evidence that the Board specifically told the examiner to carefully consider.  Given the extensive reference to the treatment records, it appears to the Board that the examiner did not consider the Veteran's written statements or those of his siblings.  Therefore, the opinion appears to have not taken into consideration all of the relevant evidence of record.  

Particularly problematic is that the evidence referred to by the Board, but apparently not considered, contains statements favorable to the Veteran's claims.  For example, in the October 20, 2004 letter, his sibling states "his back has been a problem since that fall."  In his June 2005 statement the Veteran reported as to the severity of his ankle injury during service, stating that he was on crutches for six months and he reported that his gait changed due to his ankle injury.  The examination report states "there is no evidence that he had a chronic or recurring condition of the Left Ankle over the decades since his military service" and "there is no evidence that he had a chronic or recurring condition of the Low Back or Right Knee Condition over the decades since his military service."  This is not true.  The examiner thus appears to have ignored the statements which the Board explicitly stated must be considered.  

The Veteran's representative argues, and the Board agrees, that the prior remand instructions have not been satisfied.  The matter must once again be remanded in order to obtain a probative opinion.  See Stegall.

The Board takes this opportunity to restate the facts leading to the prior remands.  The Veteran's service treatment and personnel records are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In such cases, VA has a heightened duty to assist the veteran in developing his claims.  Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005). 

In the Veteran's June 2005 application for VA compensation benefits (a continuation on a VAFORM 21-4138 dated June 16, 2005), he claimed service connection for a double sprain of his left ankle, a right knee condition, to include as secondary to that left ankle sprain, and a lower back condition, to include as secondary to the left ankle and right knee conditions.  Accompanying that application was a statement from the Veteran in which he reported that during service in March/April 1949 he fell from the second fall fire escape of the mess hall and was treated for a double sprain of his left ankle.  He reported that he eventually developed a right knee condition which he opined was due to a change in his gait as caused by his left ankle injury.  He reported that he eventually underwent a right knee replacement.  Finally, he reported that he developed a lower back condition because of his left ankle and right knee conditions. 

A September 2005 Initial Evaluation from the Centre of Rehabilitation Excellence (CORE) contains a statement that the Veteran "[h]urt back in service in 1949."  A VA Orthopedic Clinic progress note, dated in May 1995, includes the report that the Veteran complained of pain in his back since 1949 when he fell off a truck. 

In a letter dated in October 8, 2007, the Veteran again reported that he had fallen from the fire escape at the mess hall.  He stated 

It ended up that I had jammed my right leg in the fall and it also caused injury to my back.  As I reached the bottom my left leg [and] ankle struck the last step causing a sprain.  It turned out to be a double sprain which the medic said was worse than a break. 

Of record are three letters submitted by the Veteran and signed by persons stating that they are his siblings.  In these letters, the authors report that, in July 1949, their parents received letters from the Veteran telling them that he had been injured in a fall.  The authors report that after the Veteran returned home from service he was using a cane and had back pain.  

VA treatment notes dated in September 2004 and April 2005 document that the Veteran has stenosis of his lumbar spine.  Therefore, there is evidence of record establishing that he has at least one of the claimed disabilities. 

In keeping with VA's heightened duty to assist in this case and given that the Veteran has provided some evidence, via the letters referred to above, of an in-service injury, as well as evidence of a current disability, VA should afford the Veteran an examination to determine the extent of any current disability of the right knee, low back, and/or the left ankle and whether it is at least as likely as not that such current disability or disabilities were caused by the in-service fall from the fire escape or the fall from the truck.  The examiner who conducted the December 2009 VA examination and provided the April 2011 addendum opinion failed twice to comply with the Board's prior remand instructions.  The Board instructs that the Veteran is to be scheduled for a new VA examination with a different examiner who must provide a thorough examination and provide opinions with rationales to the questions asked below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his left ankle, low back, and right knee with an examiner other than the examiner who performed the examination in December 2009.  The claims file and a copy of this remand must be provided to the examiner and the examiner must review the multi-volume claims file and annotate the examination report as to whether he or she did review the claims file. 

The Veteran's service treatment records are assumed to have been destroyed by a fire while in the custody of the Federal government.  The examiner is to assume as fact the following: 

(i) that the Veteran fell from a second floor fire escape during service and was treated for a left ankle sprain; 

(ii) that the Veteran fell from a truck in 1949; 

(iii) that the Veteran used a cane in December 1949 and reported back pain to his family at that time. 

The examiner is asked to carefully consider the Veteran's reports, as related in the May 5, 1995 VA Orthopedic Clinic note, the June 16, 2005 VA FORM 21-4138, and the October 8, 2007 letter; and the statements of his siblings as related in letters dated September 28, 2004, October 20, 2004, and September 27 2004, as well as the post service medical evidence contained in the claims file.  That the examiner considered the evidence specifically referred to in his paragraph (the dated evidence) must be reflected in the examination report. 

The examiner is asked to address the following: 

(a) Identify all current disorders of the Veteran's left ankle, right knee and low back. 

(b) Provide the following opinions. 

(i) Whether it is as likely as not (a 50 percent or greater probability) that the any current disability of the Veteran's left ankle, right knee and/or low back was directly caused by events during the Veteran's service. 

(ii) Whether it is as likely as not (a 50 percent or greater probability) that any current disability of the Veteran's low back or right knee was caused by the sprained ankle suffered during service. 

(iii) Whether it is as likely as not (a 50 percent or greater probability) that any current disorder of the Veteran's low back or right knee was aggravated by residuals of the sprained ankle suffered during service. 

That is, whether any current disorder of the Veteran's right knee or low back, not caused by an in-service injury or residuals of an in-service sprain of his left ankle, was made worse by residuals of the in-service sprain of his left ankle. 

All opinions rendered must be supported by clear rationale.  That is, the examiner must explain his or her reasoning in arriving at the rendered opinions so that the Board can understand the medical basis for the opinions. 

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

